Citation Nr: 1549603	
Decision Date: 11/24/15    Archive Date: 12/03/15	

DOCKET NO.  09-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic headache disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disorder characterized by muscle pains and/or joint aches, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a disorder characterized by a "knuckle ache," to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a disorder characterized by shortness of breath, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

10.  Entitlement to an evaluation in excess of 10 percent for a low back disorder, to include whether a reduction from the previously-assigned 40 percent evaluation was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to January 1992, and from January 2004 to April 2005.  Pertinent evidence of record is to the effect that, during the period from March 27, 2004 to March 29, 2005, the Veteran served in the Southwest Asia Theater of Operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board in May 2014, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  Testimony was offered at the RO in 2011 and before the undersigned in January 2014.  Transcripts are on file.

The Veteran's claims folders are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

For reasons which will become apparent, all issues save that of entitlement to an increased rating for the Veteran's service-connected low back disorder are once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The Veteran was properly notified of the reduction of his disability rating, appropriate examination was conducted and the reduction was properly carried out.

2.  The Veteran's service-connected low back disorder is not presently characterized by forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12-month period.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected low back disorder have not been met and the reduction from 40 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105, 4.71a and Part 4, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met as to the issue decided herein.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on various occasions of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim on this issue, and, as warranted by law, affording him VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veterans Benefits Management System (VBMS) electronic file, to include testimony presented at an RO hearing in February 2011, and at a subsequent hearing before the undersigned Veterans Law Judge in January 2014, as well as service treatment records, and VA (including Virtual VA) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Rating

The Veteran in this case seeks an increased evaluation for his service-connected low back disability.  In pertinent part, it is contended that the Veteran's current low back disability is more severe than presently evaluated; that it has not, in fact, improved; and that symptomatology associated with that disability more nearly approximates the criteria for the 40 percent schedular evaluation previously in effect for the Veteran's service-connected low back disorder.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any chronic changes in the Veteran's condition, it is necessary to consider the Veteran's complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the service-connected disability is at issue, the primary concern is the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which may result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2015).  

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the Schedule of Ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Director, Compensation Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2015), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  

In the present case, in a rating decision of February 2006, the RO awarded a 40 percent evaluation for the Veteran's service-connected low back disability, effective from November 7, 2005, date of receipt of his claim for increase.  The basis of that allowance is not on file, but the code sheet and award letter show that a 40 percent rating was assigned.  The Veteran subsequently filed an additional claim for increase in his service-connected low back disability.  

At the time of a VA orthopedic examination in late March 2007, it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran complained of pain in his lower back at a spot 2 inches lateral to the midline and 1 inch above the iliac crest.  According to the Veteran, on those occasions when his pain was worse, it radiated throughout his entire buttocks and over his left leg.  When further questioned, the Veteran described the quality of his pain as sharp and often throbbing.  Moreover, such pain was present daily and "all day long."  

The Veteran indicated that he experienced weakness in his back, such that he could not lift.  Also noted were problems with fatigue and stiffness, though he denied any problems with swelling, heat, or redness.  When questioned, the Veteran stated that he had not been hospitalized for his back pain.  However, according to the Veteran, 4  to 5 times over the course of the past year he had been told to "get to bed and stay in bed to treat the pain."  

On physical examination, the Veteran's gait was described as normal.  Observation of the Veteran's spine showed no sign of any deformity.  There was a normal curvature of the Veteran's cervical, thoracic, and lumbar regions, with no scoliosis or pelvic obliquity, and no abdominal protuberance.  Noted at the time of examination was that the Veteran could heel and toe walk for 10 feet without difficulty.  His pelvic height was level and symmetrical, and although palpation of the paravertebral muscles throughout produced no evidence of muscle spasm, there was tenderness bilaterally of the paravertebral muscles all the way from the upper thoracic region to the sacrum.  Also noted was some tenderness in both buttocks and both iliac crests, more so on the right than the left.  

Range of motion measurements showed flexion to 70 degrees, with extension to 20 degrees.  Side bending to the right was to 20 degrees, with side bending to the left to 30 degrees.  Rotation to the right and left was described as to 10 degrees.  Noted at the time of examination was that left quadriceps power was 4/5, with pain and accompanying giveway, while all other muscles of the legs were 5/5, including toe extension, plantar flexion, ankle dorsiflexion, hamstrings, and hip flexors.  Sensation was intact to light touch at all toes in the dorsum of the foot, as well as at both ankles, and at the medial, lateral, and posterior calf, as well as the anterior distal thigh.  Tests of straight leg raising in the sitting position and lying down were to 90 degrees bilaterally without complaint.  

Radiographic studies of the lumbosacral spine showed a minimal lumbar dextro curve which had been stable since a previous examination of November 2005, and which was almost certainly congenital.  The lumbar vertebrae and disks were preserved in height, and lumbar alignment was maintained.  No significant osteophytosis or facet abnormality was in evidence, and there was no evidence of any acute, blastic, or lytic lesion.  The pertinent diagnoses noted were chronic low back pain, and minimal degenerative joint disease and myofascial pain syndrome.  

In a rating decision of April 2007, and based in large part on the results of the aforementioned VA examination, it was proposed that the Veteran's previously-assigned 40 percent evaluation for his low back disability be reduced to 10 percent.  The Veteran was notified of that proposed reduction in correspondence the following month, at which time he was informed that he could submit medical or other evidence to show why the proposed reduction should not be made, and that the best type of evidence to submit would be a statement from a physician who had recently treated or examined him.  The Veteran was further informed that he could request a personal hearing to present evidence or argument on any important point regarding his claim, and that a time and place would be arranged for that hearing.

In a rating decision of July 2007, the RO effectuated the aforementioned proposed reduction, reducing the Veteran's previously-assigned 40 percent evaluation for his service-connected low back disability to 10 percent, effective from October 1, 2007.  

At the time of a subsequent VA spine examination in May 2012, the Veteran indicated that his low back pain had been "constant" since about 2005.  According to the Veteran, the pain in question was "sharp/dull," with an intensity of 5 to 7 on a scale of 10.  Reportedly, the pain in question radiated to both legs, with occasional numbness, tingling, and/or burning.  

Range of motion measurements showed forward flexion to 90 degrees or greater, with objective evidence of painful motion beginning at 40 degrees.  Extension was to 20 degrees, with painful motion beginning at 20 degrees.  Right lateral flexion was to 25 degrees, with painful motion beginning at 20 degrees, while left lateral flexion was to 20 degrees, with painful motion beginning at 20 degrees.  Right lateral rotation was to 30 degrees or greater, with painful motion beginning at 30 degrees, while left lateral rotation was likewise to 30 degrees or greater, with painful motion beginning at 25 degrees.  Noted at the time was that the Veteran was able to perform repetitive use testing, and that he experienced no additional limitation in range of motion of the thoracolumbar spine following such testing.  Significantly, while at the time of examination, there was some tenderness to palpation on both paralumbar areas, there was no evidence of any guarding or muscle spasm of the thoracolumbar spine.  Tests of muscle strength were within normal limits, as were deep tendon reflexes, and sensory examination.  At the time of examination, tests of straight leg raising were negative on both the right and left.  

According to the examiner, the Veteran had no neurologic abnormalities or findings related to the thoracolumbar spine, such as bowel or bladder problems or pathologic reflexes.  Nor was there evidence of intervertebral disc syndrome of the thoracolumbar spine productive of incapacitating episodes.  

As of the time of a more recent VA spine examination in August 2014, which examination involved a full review of the Veteran's claims folder, it was noted that the Veteran had been evaluated by VA physicians on multiple occasions, and that he had been diagnosed with mechanical low back pain.  Reportedly, several radiographic studies and magnetic resonance imaging had demonstrated evidence of mild, age-appropriate degenerative changes (i.e., disc bulge) at the level of the 4th and 5th lumbar vertebrae.  Significantly, the Veteran had reportedly been given physical therapy, which helped his pain complaints.  Moreover, he had not undergone any surgical procedures or surgical intervention of the lumbar spine.  The Veteran denied bowel and/or bladder incontinence, though he did describe a "burning sensation" down the posterior aspect of both his lower extremities, with tingling in his feet.  Again, magnetic resonance imaging studies of the lumbar spine showed no evidence of central stenosis or neuroforaminal impingement.  Moreover, electromyographic/nerve conduction studies showed no evidence of any peripheral nerve for lumbar radiculopathy.  

When questioned, the Veteran indicated that he experienced increased pain in the lumbar spine with prolonged sitting and walking, though with no other exacerbating factors or activities.  Range of motion measurements showed forward flexion to 90 degrees or greater, with no objective evidence of painful motion.  Extension was to 30 degrees or greater, once again, with no objective evidence of painful motion.  Right and left lateral flexion were to 30 degrees or greater, with no objective evidence of painful motion.  Right and left lateral rotation were likewise to 30 degrees or greater, once again, with no objective evidence of painful motion.  Following repetitive-use testing, the veteran displayed no additional limitation in range of motion of his thoracolumbar spine.  However, there was evidence of some pain on movement, as well as interference with sitting, standing, and/or weight bearing.  

Noted at the time of examination was that the Veteran demonstrated tenderness to palpation of the lumbar paraspinal musculature of the right upper lumbar spine, though with no muscle tenderness in the lower lumbar spine or radiation into the bilateral buttocks.  Significantly, at the time of examination, there was no evidence of any muscle spasm or guarding of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour.  Tests of muscle strength were within normal limits, and there was no evidence of any muscle atrophy.  Deep tendon reflexes were likewise within normal limits, as was sensory examination.  Tests of straight leg raising were negative on both the right and left, and the Veteran displayed no radicular pain or other signs or symptoms of radiculopathy.  According to the examiner, the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  However, there was some radiographic evidence of arthritis.  

In the opinion of the examiner, although minimal degenerative changes were present on magnetic resonance imaging, they were within the range of normal for the Veteran's age, and did not meet the clinical definition most often used for degenerative disc disease based on plain film radiographs.  Moreover, the general medical consensus of physicians experienced in the diagnosis and treatment of spine pathology was that age appropriate mild degenerative changes of the lumbar spine found on magnetic resonance imaging were incidental in nature, and did not constitute pathology.  

Regarding the diagnosis of intervertebral disc syndrome, the examiner noted that a history of subjective nondescript lumbar spine and lower extremity pain was insufficient evidence for a diagnosis of intervertebral disc syndrome or radiculopathy.  In that regard, intervertebral disc syndrome or radiculopathy was characterized by motor loss, sensory loss, and deep tendon reflex changes in the specific nerve root distribution.  Moreover, a review of the Veteran's medical record (i.e., normal radiographic findings and electrodiagnostic settings), in conjunction with the current examination, demonstrated insufficient physical examination findings with a nebulous subjective history which was inconsistent with a diagnosis of intervertebral disc syndrome.  Accordingly, in the opinion of the examiner, there was no clinical evidence supporting that condition.

Pursuant to applicable law and regulation, the criteria for rating diseases and injuries of the spine apply with or without symptoms, such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In that regard, a 10 percent evaluation for the Veteran's service-connected low back disability contemplates the presence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with a loss of 50 percent or more of the height.  An increased, which is to say, 20 percent evaluation would require demonstrated evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  In like manner, a 40 percent evaluation for the Veteran's service-connected low back disability would require demonstrated evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5237 (2015).  

Rated as for intervertebral disc syndrome, the 10 percent evaluation currently in effect contemplates the presence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12-month period, with an incapacitating episode being defined as a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  An increased, which is to say, 20 percent evaluation would require demonstrated evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12-month period, while a 40 percent evaluation would require evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 month period.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5243 (2015).  

As is clear from the above, the Veteran was provided the required notice regarding the proposed reduction in rating for his service-connected low back disability.  Nor is it otherwise alleged.  Similarly clear is that, based on the evidence of record, no more than a 10 percent evaluation is warranted for the Veteran's service-connected low back disability.  

In that regard, and as noted above, at the time of a VA examination in March 2007, forward flexion of the Veteran's thoracolumbar spine was to 70 degrees, with a combined range of motion of 160 degrees.  Significantly, while at the time of that examination, the Veteran indicated that he had been prescribed bed rest 4 to 5 times over the course of the past year, during which time he was reportedly told "to get to bed and stay in bed," there is no indication that, to the extent the Veteran did, in fact, stay in bed, such bed rest was prescribed by and/or represented treatment by a physician.  Moreover, as of the time of a more recent VA spine examination in August 2014, range of motion measurements of the Veteran's thoracolumbar spine were entirely within normal limits.  Significantly, at the time of that examination, there was no evidence of intervertebral disc syndrome productive of incapacitating episodes.  Moreover, at no time during the course of the current appeal has there been evidence of ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.  

Based on the aforementioned, the Board is of the opinion that no more than a 10 percent evaluation is in order for the Veteran's service-connected low back disability.  Accordingly, the Veteran's claim for increase must be denied.

In reaching the above determination, the Board is of the opinion that the disability picture presented by the Veteran's service-connected low back disorder is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Moreover, while under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced, in the case at hand, after application of the benefit of the doubt rule under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected low back disability is denied.  

REMAND

In addition to the above, the Veteran seeks entitlement to service connection for multiple other disabilities.  However, a review of the record raises some question as to the exact nature and etiology of those disabilities.

In that regard, at the time of the Board's prior remand in May 2014, it was noted that, in addition to the Veteran's verified periods of active service from May 1988 to January 1992, and from January 2004 to April 2005, he served in the United States Army National Guard from May 1988 to January 2011, a period in excess of 23 years, during which, it is assumed, he would have engaged in a period or periods of both active duty for training and inactive duty for training, or, potentially, other active duty.  Accordingly, it was requested that the RO attempt to verify the Veteran's additional periods of service prior to a final adjudication of his claims for service connection.  In that regard, in a deferred rating of January 2015, it was noted that the Veteran had provided the AOJ with copies of his leave and earnings statements, showing he had accumulated 24 years of military service.  Further noted was that the Houston Regional Office had started verifying his drill dates from Fiscal Year 2008 (64 days), Fiscal Year 2009 (65 days), Fiscal Year 2010 (65 days), Fiscal Year 2011 (88 days), Fiscal Year 2012 (84 days), and Fiscal Year 2013 (113 days).  Significantly, it was noted at that time that, inasmuch as the RO had verified the aforementioned days for "drill pay," it was necessary to determine if any of those periods were considered active duty, active duty for training, and/or inactive duty for training.  While based on the evidence of record, it would appear that the AOJ has, in fact, attempted to obtain certain additional service treatment records, the aforementioned drill dates have not yet been verified as representing active duty for training, inactive duty for training, and/or other active duty.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  

Finally, the Board notes that, while following multiple VA examinations in August 2014, various opinions were offered regarding the relationship between certain of the Veteran's disabilities and his period of active military service, other opinions offered regarding the etiology of the Veteran's muscle pain/joint aches, shortness of breath, and chronic fatigue require further clarification.  More specifically, it is unclear whether, to the extent the Veteran actually suffers from the aforementioned disabilities, they are in some way causally related to an undiagnosed illness.  Accordingly, once again, further development of the evidence would be appropriate prior to a final adjudication of the Veteran's claims for service connection.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, and any appropriate facility of the United States Army National Guard, as well as the Defense Finance Accounting Service, with a request that they verify the aforementioned drill dates for Fiscal Year 2008 (64 days), Fiscal Year 2009 (65 days), Fiscal Year 2010 (65 days), Fiscal Year 2011 (88 days), Fiscal Year 2012 (84 days), and Fiscal Year 2013 (113 days), to include a classification as to whether the aforementioned drill dates represent active duty, active duty for training, and/or inactive duty for training.  Should it become necessary to contact the Defense Finance Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each of the aforementioned drill dates (i.e., what drill dates were paid from an account designated to pay for inactive duty service, what drill dates were paid from an account designated to pay for active duty for training, etc.).  If the AOJ cannot verify the aforementioned drill dates as representing active duty for training, inactive duty for training, and/or active duty, it should specifically so state.  All of the aforementioned information, once obtained, must be made a part of the Veterans VBMS electronic file.  The Veteran must then be given an opportunity to respond.  The Veteran is also advised that he should submit any information that he has which would verify the various types of and times of duty he served.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2014, the date of the most recent VA examination of record, must then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The AOJ must then:  (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.  

3.  The same VA examiner who conducted the aforementioned August 2014 examinations, or other appropriate VA examiner, should that examiner prove unavailable, must then be given access to the Veteran's entire VBMS and Virtual VA electronic files.  Following a review of the Veteran's electronic files, the examiner must offer an opinion as to whether the Veteran currently suffers from disorders characterized by muscle pain/joint aches, shortness of breath, and/or chronic fatigue which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, and, if so, whether such disability or disabilities at least as likely as not had their origin during, or are in some way the result of, the Veteran's period or periods of active military service, to include service in the Southwest Asia Theater or Operations.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examiner must specify in his report that the VBMS file, as well as the Veteran's Virtual VA electronic records, have been reviewed.

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claims for service connection for a disorder characterized by muscle pains and/or joint aches, shortness of breath, and chronic fatigue (to include as due to an undiagnosed illness).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in March 2015.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


